Citation Nr: 1743065	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to September 17, 2013; and in excess of 70 percent from September 17, 2013.  

2.  Entitlement to an initial rating for right lower extremity sciatic neuropathy in excess of 20 percent prior to September 26, 2011, and in excess of 40 percent from September 26, 2011.

3.  Entitlement to an initial rating for left lower extremity sciatic neuropathy in excess of 10 percent prior to September 26, 2011, and in excess of 80 percent from September 26, 2011.

4.  Entitlement to an initial rating for migraine headaches in excess of 10 percent prior to September 4, 2013, and in excess of 50 percent from September 4, 2013.  

5.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

6.  Entitlement to an initial rating for a right knee medial meniscus tear in excess of 10 percent prior to September 4, 2013; in excess of 20 percent from September 4, 2013, to September 3, 2014, and in excess of 30 percent from November 1, 2015.

7.  Entitlement to an initial rating for a left knee medial meniscus tear in excess of 10 percent prior to September 4, 2013, and in excess of 20 percent from September 4, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1983 and from January 1991 to May 1991.  He additionally served in the Georgia Army National Guard from March 1984 to August 1997.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In March 2008, the Veteran testified at Travel Board Hearing before Judge Robert Sullivan.  Judge Sullivan has since retired.  By correspondene dated June 2016 (VBMS receipt date 2/23/17), the Veteran withdrew his earlier request for a hearing.  

In March 2011, the Board remanded the Veteran's claims in order to issue a statement of the case.  A statement of the case was issued and the Veteran perfected an appeal of the ratings assigned.  The claim has now been returned to the Board for review.  Upon reviewing the development since March 2011, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From March 12, 1999, to September 16, 2013, the Veteran's PTSD is characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with deficiencies in most areas is not shown during this period.  

2.  From September 17, 2013, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; total occupational and social impairment is not shown.  

3.  Prior to September 26, 2011, the right lower extremity sciatic neuropathy is consistent with moderate paralysis; symptoms consistent with moderately severe paralysis are not shown prior to September 26, 2011.

4. From September 26, 2011, the Veteran's right lower extremity sciatic neuropathy is manifested by symptoms consistent with moderately severe paralysis; symptoms consistent with severe incomplete paralysis with marked muscular atrophy are not shown.  

5.  Prior to September 26, 2011, the Veteran's left lower extremity sciatic neuropathy is manifested by symptoms consistent with mild paralysis; symptoms consistent with moderate incomplete paralysis are not shown during this period.

6.  From September 26, 2011, the Veteran's left lower extremity sciatic neuropathy is manifested by symptoms consistent with complete paralysis.  

7.  Prior to July 27, 2010, the Veteran's migraine headaches are consistent with characteristic prostrating attacks averaging one in two months over the last several months.  

8.  From July 27, 2010, the Veteran's migraine headaches are consistent with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

9.  From May 31, 2005, the Veteran's hypertension is consistent with hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, but not hypertensive vascular disease with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

10.  Prior to September 4, 2013, the Veteran's right knee medial meniscus tear disability was characterized by slight recurrent lateral instability of the knee.  

11.  From September 4, 2013, to September 4, 2014, the Veteran's right knee medial meniscus tear disability is characterized by flexion limited to 30 degrees and functional loss during flare-ups.  

12.  From November 1, 2015, the Veteran's right knee medial meniscus tear disability is characterized by the minimum rating following right knee replacement.  

13.  Prior to September 4, 2013, the Veteran's left knee medial meniscus tear disability was characterized by slight recurrent lateral instability of the knee.

14.  From September 4, 2013, the Veteran's left knee medial meniscus tear disability is characterized by flexion limited to 30 degrees and functional loss during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent from March 12, 1999, to September 16, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent from September 17, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating in excess of 20 percent from May 31, 2005, and a rating in excess of 40 percent from September 26, 2011, for lumbar disc disease, postoperative, with right lower extremity sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial rating in excess of 10 percent from May 31, 2005, and a rating in excess of 80 percent from September 26, 2011, for lumbar disc disease, postoperative, with left lower extremity sciatic neuropathy and complete left foot drop have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent from May 31, 2005, to July 26, 2010, for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8881-8100 (2016).

6.  From July 27, 2010, the criteria for a disability rating of 50 percent, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8881-8100 (2016).

7.  From May 31, 2005, the criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).

8.  From May 31, 2005, to September 3, 2013, the criteria for a disability rating in excess of 10 percent for right knee medial meniscus tear disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).

10.  From September 4, 2013, to September 3, 2014, the criteria for a disability rating of 30 percent, but no greater, for right knee medial meniscus tear disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5260-5257 (2016).

11.  From November 1, 2015, the criteria for a disability rating in excess of 30 percent for right knee medial meniscus tear disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2016).

12.  From May 31, 2005, to September 3, 2013, the criteria for an initial disability rating in excess of 10 percent for left knee medial meniscus tear disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).

13.  From September 4, 2013, the criteria for a disability rating of 30 percent, but no greater, for left knee medial meniscus tear disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5260-5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

In March 2011, the RO granted service connection for posttraumatic stress disorder (PTSD) at an initial rating of 30 percent under Diagnostic Code 9411, effective March 12, 1999.  The Veteran perfected an appeal of the initial disability evaluation assigned.  The RO later increased this rating to 70 percent from September 17, 2013.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

The Veteran has been service-connected for PTSD and rated under Diagnostic Code 9411.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board after August 4, 2014, DSM V is applicable to the claim.  

From March 12, 1999, to September 16, 2013, the weight of the evidence supports a 30 percent rating.  VA treatment records consistently bear evidence of depression, anxiety, and sleep impairment so as to support a 30 percent rating.  The symptoms of depression, anxiety, and sleep impairment are corroborated by an April 2001 statement from the Veteran's wife.  Two private medical records dated August 2011 also document anxiety and depression.  At the same time, A January 2012 private medical record indicated that "[t]here are no signs of anxiety," and a March 2010 VA nursing note indicated a negative screen for depression.  Nevertheless, the weight of the evidence contained in the 18 other medical records strongly supports a 30 percent rating.  

While a rating of 50 percent is supported by symptomatology such as speech that is circumstantial, circumlocutory, or stereotyped, and by impaired judgment.  VA psychiatric treatments regularly characterize the Veteran as alert and oriented, speaking coherently and relevantly, thinking logically, and displaying good judgment during the period prior to September 17, 2013.  The Veteran's treatment records suggest that the Veteran's speech and judgment are intact.  

With respect to panic attacks, the Veteran's psychological records specifically reference "anxiety" far more regularly than they specifically reference "panic attacks."  The January 2011 VA psychological examination (VBMS receipt date 02/02/2011) specifically indicates that the Veteran reported panic attacks, but stated that the examiner noted that the Veteran "does not meet diagnostic criteria for having a panic attack."  Panic was also specifically referenced in two private medical records dated August 2011, but neither of these records indicated the incidence of the Veteran's panic attacks.  

Evidence of difficulty in establishing and maintaining effective work and social relationships is not sufficiently to support a 50 percent rating.  VA psychological records regularly indicate that the Veteran isolates himself.  But at least one of those early records states that the Veteran's friends and family pointed out this isolation, which indicates that there is some capacity to maintain relationships.  See April 1999 VA psychology note.  Consistent with this, in a February 2000 statement, the Veteran's mother stated that at least two of the Veteran's children live with him.  In a June 2001 VA psychology note, the Veteran indicated that he spent time "assisting the elderly in nursing home [sic] twice a week" and with "various social groups."  A February 2005 VA medical note indicated that the Veteran had friends, had family support, attended church on Sundays, and sometimes attended DAV meetings.  A March 2005 VA psychology record revealed that the Veteran talked to his children every day, that his children visited him on the weekends, and that he attended church on Sundays.  A March 2007 VA social worker note also indicated that the Veteran attended church on Sundays.  The Veteran attended VA group therapy meetings in March 2007 and April 2007, and was described as active, cooperative, engaging, and attentive.  He discontinued these classes after a physician retired.  See August 2007 VA psychological note.  A January 2011 VA psychology exam (VBMS receipt date 02/02/2011) indicated that the Veteran "maintains good relationships with his children" and "is on good terms with his extended family but refrains from partaking in activities with them (e.g., family picnics), preferring instead to be alone."  Taken together, this evidence weighs against a finding of difficulty in establishing and maintaining effective work and social relationships so as to support a 50 percent rating prior to September 17, 2013.  

In reaching this conclusion, the Board has considered the documented difficulties that the Veteran had with his wife and girlfriend during this time period.  The Veteran has submitted a divorce decree dated August 1999 (VBMS receipt date 1/28/2000).  The record also indicates that the Veteran was married in 2001, that in February 2002 his wife left him, that in April 2004 the Veteran had a girlfriend who was addicted to drugs, that by March 2007 the Veteran had been charged with misdemeanor assault for hitting his girlfriend, but that the Veteran was living with his wife again in August 2010 and March 2011.  The fact that the Veteran was able to either reconcile with his wife or re-marry and have a girlfriend suggests that any difficulty with establishing and maintaining work and social relationships was minimal during this time period.  Also, in a February 2002 letter, the Veteran stated that his wife left him because he was unable to have sex with her, which suggests that his difficulties were not entirely due to PTSD symptoms.  Since the Veteran is service-connected for erectile dysfunction from July 30, 2001, and it seems unlikely that the Veteran would make this statement in a letter to the VA unless the statement were true, the Board finds this report about the reasons that his spouse left him to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the Board may consider interest, internal consistency, facial plausibility, and consistency with other evidence when weighing credibility).  The Veteran appears to have remained married until May 2017, when the evidence suggests he divorced.  See June 2017 report of general information.  

Taken together, there is some evidence of difficulties between the Veteran and his wife and girlfriend, although at least the difficulties with his wife do not appear to be entirely due to PTSD symptoms, and difficulties with the girlfriend may have been influenced by her drug use.  Also, the Veteran was able to maintain a relationship with a girlfriend after his wife left him, and then either remarry or reconcile with his wife, and remain married through the time of appeal, all of which weighs against a finding of difficulty in establishing and maintaining effective work and social relationships.  Also weighing against such a finding is the strong evidence of positive relationships between the Veteran and his friends, family members, and social groups.  The evidence as a whole weighs against a finding of difficulty in establishing and maintaining effective work and social relationships.  

Evidence of flattened affect is not sufficiently weighty to justify a 50 percent rating.  Several VA records indicate that the Veteran's affect was flattened or variable.  See June 2001 VA psychology record; August 2001 VA psychology record; August 2007 VA psychology record; October 2010 VA psychology record; March 2011 VA psychology record; January 2012 VA psychology record.  But other records state otherwise.  A September 2008 private medical record indicated that the Veteran's "Mood & Affect" was "appropriate.  A July 2011 VA psychology record revealed a "full range" affect.  An August 2011 private medical provider stated that the Veteran was "alert, oriented, and in no acute distress."  A different August 2011 private medical provider indicated "no evidence of depression, anxiety or agitation" under a heading entitled "mood and affect."  A January 2012 private medical provider stated: "Affect and mood are appropriate."  Taken together, this evidence is insufficient to warrant assignment of a higher, 50 percent, rating.  

In considering the evidence as a whole, there is strong evidence of depression, anxiety, and sleep impairment, as revealed in numerous VA psychology records, other VA and private medical records, and personal statements from the Veteran and his family.  This weighs strongly in support of a 30 percent rating for PTSD for the period prior to December 17, 2013.  There is also consistent evidence from VA psychology records that the Veteran was alert and oriented, speaking coherently and relevantly, thinking logically, and displaying good judgment during this time period.  This evidence weighs against findings of circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, memory impairment, impaired judgment, or impaired abstract thinking so as to support a rating of 50 percent for PTSD.  Evidence of flattened affect and difficulty in establishing and maintaining effective relationships is at best weak, and in the context of the evidence as a whole is not sufficient to justify a rating of 50 percent for the Veteran's PTSD prior to September 17, 2013.  

Prior to September 17, 2013, the weight of the evidence is also against a 70 percent rating.  While the July 2012 VA examiner made specific findings of "[d]ifficulty in adapting to stressful circumstances, including work or a worklike setting" and "[i]nability to establish and maintain effective relationships," this second finding is mitigated by the examiner's statement that the Veteran's "interpersonal relationships might be characterized as good as he gets along well with others and can name several associates."  Also weighing against a 70 percent rating are the consistent reports throughout multiple VA and private medical records that the Veteran was not contemplating suicide, was appropriately dressed, was well-groomed, and was able to establish and maintain certain social relationships.  The weight of the evidence is against a 70 percent rating.    

Weighing against a 100 percent rating are the consistent reports that the Veteran is not homicidal, that he is oriented as to time and place, and has sufficient memory to report similar details of the same stressors during this part of the appeal.  While there is some evidence of hallucinations, in that he somewhat regularly hears voices of individuals calling to him for help, this evidence by itself is not sufficient to justify a finding of total occupational and social impairment to support a 100 percent rating.  Many of the hallucinations are described in the context of nightmares, which is being compensated for as part of the Veteran's documented sleep difficulties.  

In a January 2016 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective September 17, 2013, the date of a VA psychological examination.  The September 2013 VA psychological examination did not indicate any symptoms consistent with a 100 percent rating, such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation as to time or place.  A January 2014 private medical provider stated that the Veteran "verbalized several specific traumatic experiences during his time as a mechanized infantry scout in the Persian Gulf," which weighs against finding of memory loss to support a 100 percent rating.  An August 2014 private medical provider stated that the Veteran "often appears to be a little confused but is aware of person, place, time and situation" and "does not present any unusual tics or mannerisms," both of which weigh against a finding of disorientation to place and time or grossly inappropriate behavior so as to support a 100 percent rating.  An April 2015 VA medical note indicated that the Veteran was oriented as to place and time, which also weighs against a 100 percent rating.  An April 2014 private medical record revealed that the Veteran "gets lost easily" and that his "memory has gotten worse."  Taken together, the weight of the evidence since September 17, 2013, is insufficient to support a 100 percent rating for the Veteran's PTSD.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Lumbar Disc Disease With Sciatic Neuropathy of the Right and Left Lower Extremities

In March 2011, the RO granted service connection for right lower extremity radiculopathy at an initial rating of 20 percent and left lower extremity radiculopathy at an initial rating of 10 percent, both ratings effective May 31, 2005, the date the claim was filed, under Diagnostic Code 8520.  The Veteran is appealing that decision.  In November 2011, the RO granted an evaluation of 70 percent for the combined evaluation for the back and all neurological manifestations.  The Veteran is now rated at 40 percent for lumbar disc disease, postoperative, with right lower extremity sciatic neuropathy, and at 80 percent for lumbar disc disease, postoperative, with left lower extremity sciatic neuropathy and complete left foot drop, both ratings effective September 26, 2011, the date of a VA examination, under Diagnostic Code 8520.   Because the claims are initial claims, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to September 26, 2011, the Veteran described a pain rating of 8 in his back and legs.  See August 2005 VA medical record; August 2009 VA medical record.  During an October 2005 VA podiatry consult, the Veteran stated that this "pain and burning is inside the foot and he cannot reach it."  During a December 2010 VA podiatry consult, he described "swelling in his feet and pain mainly when standing."  In a March 2011 personal statement, the Veteran stated that his lower extremities were so weak that he had to use a wheelchair and was unable to bathe himself.  

The Board is prohibited from compensating the Veteran twice for the same symptomatology.  See 38 C.F.R. § 4.14.  From May 31, 2005 to September 25, 2011, the Veteran's back disorder was rated at 60 percent under Diagnostic Code 5293, which provides for "sciatic neuropathy with characteristic pain and demonstrable muscle spasm."  38 C.F.R. § 4.71a (2001).  Prior to September 26, 2011, the Veteran's general symptoms regarding lower extremity sciatica neuropathy have already been sufficiently accounted for under Diagnostic Code 5293 such that an additional increased rating for either disorder under Diagnostic Code 8520 is not justified, as it would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

Regarding pain specifically, the Board notes that the Veteran is also service connected for fibromyalgia at 10 percent from January 20, 2002, and at 40 percent from May 31, 2005.  Many of his pain symptoms have already been compensated for under that rating.  A January 2005 private medical record states: "The patient has fibromyalgia on the basis of widespread musculoskeletal pain in both muscles and joints accompanied by non-restorative sleep."  In correspondence dated July 2005, the Veteran likewise indicated fibromyalgia-based pain over the entire body.  During a March 2009 VA fibromyalgia examination, the Veteran stated "that his body just hurts all the time."  Since the Veteran is already being compensated for leg pain as related to fibromyalgia, the Board is prohibited from providing compensation for the same symptom a second time under Diagnostic Code 8520.  See 38 C.F.R. § 4.14.  

Regarding the Veteran's mobility issues, these symptoms also appear to be covered under other diagnostic codes.  From May 2005, the Veteran is rated at 60 percent for his back disability, at 10 percent for a right knee disorder, and at 10 percent for a left knee disorder.  A March 2000 VA examiner stated that "[d]ue to the back condition, [the Veteran] needs to use the wheelchair for long distances."  Consistent with this, as part of a December 2000 VA home study the Veteran indicated that he could not stand straight due to lower back pain.  According to a March 2009 VA knee examination, the Veteran stated that "he cannot tolerate standing or walking greater than 10 minutes without having to sit because of the severe pain that he has in his knees."  Taken together, the fact that the Veteran's lower extremity sciatic neuropathy symptomatology is already being largely compensated for under other Diagnostic Codes weighs strongly against an additional increased rating for these conditions prior to September 26, 2011.  

From September 26, 2011, the evidence is not sufficiently weighty to support a rating in excess of 40 percent for right lower extremity sciatic neuropathy or in excess of 80 percent for left lower extremity sciatic neuropathy.  A November 2011 private medical examination indicated that "radiculopathy on the right and left side are severe."  A January 2012 private medical record indicated that both extremities displayed "functional restrictions . . . due to limitation of motion and weakness," but that neither extremity was "restricted by muscle atrophy, lack of coordination, contracture and paralysis." A September 2013 VA nerves examination indicated no intermittent pain for both lower extremities, mild paresthesias and/or dysesthesias for both lower extremities, mild numbness for both lower extremities, mild incomplete paralysis for the right lower extremity, and moderately severe incomplete paralysis for the left lower extremity.  Private medical records dated July 2013 and April 2014 specifically indicated that left foot drop was present, but neither record mentioned right foot drop.  A September 2014 private medical record revealed that there was no right foot drop after total knee replacement.  

Taken together, both lower extremities display at worst severe radiculopathy with functional restrictions due to limitation of motion, weakness, and numbness.  Only the left lower extremity displays drop foot.  This symptomatology is consistent with a 40 percent rating for right lower extremity sciatic neuropathy and an 80 percent rating for left lower extremity sciatic neuropathy from September 26, 2011.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.

C.  Migraine Headaches

In March 2011, the RO granted service connection for migraine headaches at an initial rating of 10 percent effective May 31, 2005, the date the claim was filed, under Diagnostic Code 8881-8100.  The Veteran is appealing that decision.  The RO has since increased this rating to 50 percent from September 4, 2013.  Because the claims are initial claims, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.  Diagnostic Code 8881 represents a neurological disability due to undiagnosed illness.  

Prior to July 27, 2010, the Veteran's migraine condition is consistent with a 10 percent disability rating.  In a September 2005 VA medical record, the Veteran indicated that he had been experiencing more headaches, but did not specify incidence or severity.  Likewise, during the July 2008 Board hearing, the Veteran stated that he had headaches "constantly," but no additional specifics that would justify a higher disability rating.  This evidence is consistent with an initial rating of 10 percent.  

From July 27, 2010, the Veteran's migraine condition is consistent with a 50 percent disability rating.  A July 27, 2010 VA medical examination revealed that every month the Veteran had two to three headaches that would typically last for hours, and that "[l]ess than half of the attacks are prostrating."  The Board interprets this record to mean at least one incapacitating headache every month.  A December 2010 VA medical examination revealed weekly headaches lasting longer than two days in duration, that "[m]ost attacks are prostrating," and that there was severe economic inadaptability.  Consistent with this, in a March 2011 personal statement, the Veteran stated that he experienced weekly attacks that lasted more than two days, most of which were prostrating.  An August 2011 private medical record indicated frequent headaches with no incapacitating episodes.  A September 2013 VA examination indicated prostrating headaches that occurred more than once a month that typically lasted for more than two days.  Private medical records dated April 2014 and August 2014 indicated daily headaches.  Taken together, this evidence is consistent with very frequent, completely prostrating, and prolonged migraine headache attacks productive of severe economic inadaptability from July 27, 2010, the date of the Veteran's second VA examination.  This evidence supports a 50 percent rating.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record indicates that the Veteran's headaches may be accompanied by sensitivity to light, sensitivity to sound, changes in vision, and nausea.  See September 2013 VA nerves examination; April 2013 private medical record.  These symptoms are not specifically enumerated under Diagnostic Code 7100, thus satisfying element one of Thun.  But the evidence does not show frequent hospitalization due to the service-connected disabilities or marked interference with employment beyond that envisioned by the ratings assigned.  It is not clear how these symptoms make the Veteran's migraine headaches more incapacitating than they would be without these symptoms.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

D.  Hypertension

In March 2011, the RO granted service connection for hypertension at an initial rating of 10 percent effective May 31, 2005, the date the claim was filed, under Diagnostic Code 7101.  The Veteran is appealing that decision.  Because the claims are initial claims, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  A rating of 10 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A rating of 20 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A rating of 40 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  A rating of 60 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 130 or more.  Id.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  Id.  

The medical evidence is not consistent with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more so as to support an initial rating in excess of 10 percent.  VA records from 2005 contain blood pressure readings of 144/89, 142/81, 135/90, and 130/82, as measured in the months of August, September, November, and December, respectively.  VA records from 2006 contain blood pressure readings of 135/92 and 141/89, as measured in January and June.  In August 2007, a blood pressure reading of 128/89 was measured by the VA.  In October 2008, a blood pressure reading of 143/99 was measured by the VA.  A March 2009 VA examination contains blood pressure readings of 166/115, 145/110, and 152/117, and an August 2009 VA examination contains a reading of 137/90.  

For 2010, VA records contain blood pressure readings of 131/87, 154/101, 143/96, 112/70, 143/103, 130/89, 124/84, 130/89, and 128/93, as measured in March, May (1 of 2), May (2 of 2), June, July, September 24, October (1 of 2), October (2 of 2), and November, respectively.   A December 2010 VA medical record contains blood pressure readings of 169/108 (sitting), 158/108 (lying), and 165/118 (standing).  Private medical records dated June 2010 and September 2010 contain blood pressure readings of 134/96 and 138/93, respectively.  

For 2011, a VA medical record from February contains a blood pressure reading of 132/90 and two private medical records from August contain blood pressure readings of 151/93 and 120/72.  For 2012, a private medical record from January contains three identical readings of 142/98, and a VA medical record from November contains a blood pressure reading of 143/105.  A September 2013 VA examination contains blood pressure readings of 162/101, 145/85, and 164/105, as measured in August and September of that year.  For 2014, private medical records contain blood pressure readings of 130/80, 143/96, 99/62, 126/74, and 144/90, as measured in the months of April, August, September (1 of 2), September (2 of 2), and December, respectively.  For 2015, VA medical records contain blood pressure readings of 112/76, 102/67, 130/84, and 119/85, as measured in February, April, October, and November, respectively.  For 2016, VA medical records contain blood pressure readings of 117/78 and 117/82, as measured in January and March, respectively.  

The record contains numerous blood pressure readings taken by VA and private medical providers between August 2005 and March 2016.  None of these blood pressure readings reveal single systolic pressure in excess of 200.  Only four of these readings reveal a diastolic pressure in excess of 110.  Three of those readings were measured during a March 2009 VA examination.  The fourth and last diastolic pressure in excess of 110 was measured in December 2010, and that measurement was taken on the same day that two other diastolic blood pressures of less than 110 were measured.  The record contains eleven blood pressure readings measured between March 2009 and December 2010, and none of those eleven readings are in excess of 110, and only two are in excess of 100.  The evidence as a whole clearly weighs against a finding of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more so as to support an initial rating in excess of 10 percent.  Consistent with this, the September 2013 VA medical examination indicated that the Veteran did not "have a history of diastolic [blood pressure] elevation to predominantly 100 or more."  

In reaching this conclusion, the Board has considered the Veteran's arguments that the Veteran's diastolic blood pressure readings exceeded 110 during and after service.  See March 2011 correspondence; October 2010 correspondence.  While the Board agrees that there are post-service blood pressure readings in excess of 110, the blood pressure readings as a whole are not predominantly in excess of 110 so as to support a rating in excess of 10 percent.  The same appears to be true of blood pressure readings taken during service.  Consistent with this, VA medical records from October 1999 contain blood pressure readings of 118/80 and 113/86.  A February 2000 VA medical record contains a blood pressure reading of 114/77.  A March 2001 VA medical record contains a blood pressure of 137/95.  A February 2002 private medical record contains a blood pressure reading of 124/80.  A May 2003 VA medical record contains a blood pressure reading of 138/79.  In 2004, VA medical records contain blood pressure readings of 128/84, 131/76, 144/89, and 142/84, as measured in January, February, March, and August, respectively.  Taken together, the evidence clearly indicates that the Veteran's diastolic blood pressure readings are not predominantly 110 or more, so as to support an initial rating in excess of 10 percent.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.

E.  Residuals of Left and Right Knee Injuries

In March 2011, the RO granted service connection for residuals of a right knee injury, meniscus tear with degeneration, and residuals of a left knee injury, meniscus tear with degeneration, both at initial ratings of 10 percent effective May 31, 2005, the date the claims were filed, under Diagnostic Code 5257.  The Veteran is appealing that decision.  Because the claims are initial claims, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

The RO has since increased the Veteran's disability rating to 20 percent under Diagnostic Code 5260 for both knee disorders from September 4, 2013.  For the right knee only, that rating was terminated, effective September 4, 2014.  From September 4, 2014, the Veteran is rated at 100 percent under Diagnostic Code 5055 for residuals of a right knee injury, meniscus tears with degeneration, status post total knee replacement, and at 30 percent from November 1, 2015.  

Diagnostic Code 5055 governs total knee replacements.  38 C.F.R. § 4.71a.  A 100 percent rating is appropriate for 1 year following implantation of prosthesis.  Id.  A 60 percent rating is appropriate for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  A 30 percent rating is the minimum possible rating assignable.  Id.  Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id. 

Diagnostic Code 5256 governs ankylosis of the knee.  38 C.F.R. § 4.71a.  A 30 percent rating is appropriate for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Id.  A 40 percent rating is appropriate for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  Id.  A 50 percent rating is appropriate for ankylosis of a knee between 20 degrees and 45 degrees.  Id.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  Id.  

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  

Diagnostic Code 5262 governs impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for malunion of the tibia and fibula with slight knee or ankle disability.  Id.  A 20 percent rating is appropriate for malunion of the tibia and fibula with moderate knee or ankle disability.  Id.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  Id.  A 40 percent rating is appropriate for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id.  

Prior to September 4, 2013, the Veteran's symptomatology is consistent with a 10 percent rating.  In August 2005, a private medical doctor reported that the Veteran had no skeletal instability or sign of trauma or acute injury after the Veteran suffered a minor injury to his left knee.  In November 2005, the Veteran's VA physician indicated that the range of motion for both knees was "WFL," which can stand for "within functional limits" or "within full limits."  VA medical records dated August 2007 and October 2008 indicated "[s]atisfactory [range of motion], mild tenderness of the lower lumbar region and knees, no [lower extremity edema]."  A March 2009 VA examiner determined that "[r]ange of motion of [the Veteran's] knees bilaterally is 0-120 degrees with moderate limitation due to pain" and "[e]xtension of the knees bilaterally is 0 degrees."  The examiner also noted "no appreciated knee instabilities" and "[n]o compression fractures or evidence of subluxation."  A January 2011 VA examiner indicated left knee flexion of 0-110 degrees, right knee flexion of 0-125 degrees, normal extension for both knees, and no joint ankylosis.  In an October 2012 letter, the Veteran stated that his left and right knee conditions cause "very great pain all the time and they just swell and get in flame [sic] all the time" and that he has been taking medication for the pain.  The Veteran's medical records cited above corroborate continuous knee pain and the Veteran's use of medications to treat this pain.  

These symptoms do not support a rating in excess of 10 percent under any of the relevant Diagnostic Codes.  There is no evidence of ankylosis to support a higher rating under Diagnostic Code 5256.  The measurements of knee flexion and extension do not support compensable ratings under Diagnostic Codes 5260 or 5261.  There is no evidence of malunion of the tibia and fibula to support a compensable rating under Diagnostic Code 5262.  Medical records dated August 2005 and March 2009 indicated that there was no knee instability.  This suggests that any recurrent lateral stability of the knee was at best slight, which supports a 10 percent rating under Diagnostic Code 5257 for both knees.  There was no evidence of recurrent subluxation to support a higher rating under this code.  

Also prior to September 4, 2013, the evidence of record does not support an additional increased rating under DeLuca.  The March 2009 VA examiner indicated "moderate limitation [of range of motion] due to pain" and "no additional loss in range of motion of the knees as a result of repetitions."  The January 2011 VA examiner indicated pain with active motion for both knees but no additional limitations of range of motion after three repetitions.  Painful motion by itself does not justify an increased rating under DeLuca.  Mitchell, 25 Vet. App. at 32.  The findings from two VA examinations that there is no limitation of motion after multiple repetitions weighs against an additional increased rating.  

From September 4, 2013, to June 30, 2014, the evidence supports a rating of 20 percent for both knees under Diagnostic Code 5260 based on limitation of flexion.  A September 4, 2013 VA examination indicated flexion of 30 degrees for both knees, normal extension for both knees, no ankylosis, normal joint stability, and no history or x-ray evidence of recurrent patellar subluxation/dislocation.  An April 2014 private medical record stated: "No obvious musculoskeletal deformities noted."  Both records indicated knee pain.  

A 30 degree limitation of flexion for both knees is consistent with a 20 percent rating under Diagnostic Code 5260.  As there is no evidence of ankylosis, subluxation, instability, leg extension limited to 15 degrees or more, or malunion of the tibia and fibula, a higher rating is not supported under another applicable Diagnostic Code.  

Evidence from the September 2013 VA examination supports an additional increased rating under DeLuca, in that the evidence favoring an increase is at least in equipoise with the evidence disfavoring an increase.  Evidence weighing against an increased rating under DeLuca is the fact that there was no change in range of motion after repetitive-use testing for either knee.  But this evidence is at least in equipoise with the examiner's finding that there is less movement than normal after repetitive use.  Also weighing against an increased rating is evidence that after repetitive use there was no evidence of functional loss, weakened movement, excess fatigability, incoordination, swelling, instability, disturbance of locomotion, or interference with sitting, standing, or weight-bearing for either knee.  But this evidence is at least in equipoise with evidence of functional loss during flare-ups, based on the Veteran's testimony that his knees locked up and could not bend during flare-ups.  The Veteran is competent to report the locking of his knees during flare-ups, since this type of symptomatology is within the knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As the evidence is at least in equipoise, the Veteran is entitled to an additional 10 percent increase for his knee disability, which in combination with the schedular rating of Diagnostic Code amounts to a 30 percent disability rating for both knees from September 4, 2013.  

For the right knee only, the Veteran is entitled to the higher rating of 100 percent from September 4, 2014, to October 31, 2015.  As there is no evidence of ankylosis, leg extension limited to 30 degrees or more, or malunion of the tibia and fibula, a higher rating for either knee is not supported under another applicable Diagnostic Code.  

The evidence does not support additional staged ratings for any time period on appeal.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.


ORDER

From March 12, 1999, to September 17, 2013, entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

From September 17, 2013, entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to an initial rating in excess of 20 percent for lumbar disc disease, postoperative, with right lower extremity sciatic neuropathy from May 31, 2005, and a rating in excess of 40 percent from September 26, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent for lumbar disc disease, postoperative, with left lower extremity sciatic neuropathy and complete left foot drop from May 31, 2005, and a rating in excess of 80 percent from September 26, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent for migraine headaches from May 31, 2005, to July 26, 2010, is denied.

Entitlement to a rating of 50 percent for migraine headaches from July 27, 2010, to September 3, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for migraine headaches from September 4, 2013, is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for hypertension is denied. 

Entitlement to an initial rating in excess of 10 percent from May 31, 2005, to September 3, 2013, for right knee medial meniscus tear disability is denied.  

Entitlement to a rating of 30 percent from September 4, 2013, to September 3, 2014, for right knee medial meniscus tear disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent from November 1, 2015, for right knee medial meniscus tear disability is denied.  

Entitlement to an initial rating in excess of 10 percent from May 31, 2005, to September 3, 2013, for left knee medial meniscus tear disability is denied.  

Entitlement to a rating of 30 percent from September 4, 2013, for left knee medial meniscus tear disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


